            Case 1:21-cv-00100-EGS Document 99 Filed 03/22/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 NANCY GIMENA HUISHA-HUISHA, on
 behalf of herself and others similarly situated,

                    Plaintiffs,

        v.                                                     Civ. A. No. 21-100 (EGS)

 ALEJANDRO MAYORKAS, Secretary of
 Homeland Security, et al.,

                    Defendants.


          JOINT MOTION TO CONTINUE HOLDING IN ABEYANCE
                     PLAINTIFFS’ MOTIONS FOR
    CLASS CERTIFICATION AND CLASSWIDE PRELIMINARY INJUNCTION

       Plaintiffs and Defendants, by and through undersigned counsel, jointly move pursuant to

Federal Rule of Civil Procedure 6(b)(1) to continue holding in abeyance the briefing on and the

Court’s consideration of Plaintiffs’ Motion for Class Certification (ECF No. 23) and Motion for

Classwide Preliminary Injunction (ECF No. 57) for an additional ten days or through April 2,

2021. As grounds for this motion, the parties state as follows:

       1.       By Minute Order dated February 23, 2021, the Court granted the parties’ Joint

Motion to Hold in Abeyance Plaintiffs’ Motions for Class Certification and Classwide Preliminary

Injunction (ECF No. 87). As part of the Order, Plaintiffs’ deadline to file their reply in support of

the foregoing motions was moved to March 23, 2021.

       2.       The parties have engaged in a number of discussions exploring ways to resolve or

narrow the dispute at issue in this case. To facilitate the continuation of these discussions, the

parties believe the most reasonable and efficient course of action is to continue the temporary stay
            Case 1:21-cv-00100-EGS Document 99 Filed 03/22/21 Page 2 of 4




of further proceedings on the motions. The parties submit that such discussions present good cause

to stay the briefing and consideration of these motions.

       3.       The parties have agreed that either party may move to terminate the abeyance by

filing a motion seeking such relief. 1

       4.       A proposed order is enclosed.

       5.       Therefore, the parties jointly request that the deadline for Plaintiffs’ reply brief and

any consideration by the Court of these motions be stayed for an additional ten days. Accordingly,

Plaintiffs’ reply would be due on April 2, 2021.



Dated: March 22, 2021                             Respectfully submitted,

                                                   CHANNING D. PHILLIPS
                                                   D.C. Bar #415793
                                                   Acting United States Attorney

                                                   BRIAN P. HUDAK
                                                   Acting Chief, Civil Division

                                                    /s/ Sean M. Tepe
                                                   SEAN M. TEPE, DC Bar #1001323
                                                   Assistant United States Attorney
                                                   555 Fourth St., N.W.
                                                   Washington, D.C. 20530
                                                   Phone: (202) 252-2533
                                                   Email: sean.tepe@usdoj.gov
                                                   Counsel for Defendants




1
  The parties also agree that the abeyance does not preclude Defendants from filing a motion
seeking leave to submit a further declaration or declarations. Plaintiffs reserve the right to oppose
such a motion but agree it may be filed consistent with the abeyance. The parties also agree that
Plaintiffs may file motions for stays of removal for individual families during the abeyance.
Defendants reserve the right to oppose such motions but agree they may be filed consistent with
the abeyance.

                                                   2
       Case 1:21-cv-00100-EGS Document 99 Filed 03/22/21 Page 3 of 4




s/ Lee Gelernt________                       Karla M. Vargas**
Lee Gelernt**                                Texas Civil Rights Project
Celso J. Perez (D.C. Bar No. 1034959)        1017 W. Hackberry Ave.
Daniel A. Galindo**                          Alamo, Texas 78516
Omar Jadwat**                                Tel: (956) 787-8171
Ming Cheung**
American Civil Liberties Union Foundation,   Robert Silverman*
Immigrants’ Rights Project                   Irit Tamir*
125 Broad Street, 18th Floor                 Oxfam America
New York, NY 10004                           Boston, MA 02115, Suite 500
Tel: (212) 549-2600                          Tel: (617) 482-1211

Stephen B. Kang**                            Scott Michelman (D.C. Bar No. 1006945)
Cody Wofsy**                                 Arthur B. Spitzer (D.C. Bar No. 235960)
Morgan Russell**                             American Civil Liberties Union Foundation
American Civil Liberties Union Foundation,   of the District of Columbia
Immigrants’ Rights Project                   915 15th Street NW, Second Floor
39 Drumm Street                              Washington, D.C. 20005
San Francisco, CA 94111                      Tel: (202) 457-0800
Tel: (415) 343-0770
                                             Jamie Crook (D.C. Bar No. 1002504)
Andre Segura                                 Karen Musalo
Kathryn Huddleston                           Center for Gender & Refugee Studies
Rochelle Garza                               200 McAllister St.
Brantley Shaw Drake                          San Francisco, CA 94102
American Civil Liberties Union Foundation    Tel: (415) 565-4877
of Texas, Inc.
5225 Katy Freeway, Suite 350                 Attorneys for Plaintiffs
Houston, Texas 77007                         *Pro hac vice application forthcoming
Tel. (713) 942-8146                          **Admitted pro hac vice

Tamara F. Goodlette*
Refugee and Immigrant Center for
Legal Education and Legal Services
(RAICES)
802 Kentucky Avenue
San Antonio, TX 78201
Tel: (210) 960-3206




                                             3
         Case 1:21-cv-00100-EGS Document 99 Filed 03/22/21 Page 4 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 NANCY GIMENA HUISHA-HUISHA, on
 behalf of herself and others similarly situated,

                    Plaintiffs,

        v.                                                    Civ. A. No. 21-100 (EGS)

 ALEJANDRO MAYORKAS, Secretary of
 Homeland Security, et al.,

                    Defendants.


                                     [PROPOSED] ORDER

       Upon consideration of the Joint Motion to Continue Holding in Abeyance Plaintiffs’

Motions for Class Certification and Classwide Preliminary Injunction and for good cause shown,

it is hereby ORDERED that the Joint Motion is GRANTED. Either party may terminate the

abeyance by filing a motion seeking such relief.

       It is FURTHER ORDERED that Plaintiffs shall file their reply in support of their

motions for class certification and preliminary injunction on April 2, 2021.


_________________                                    __________________
Date                                                 Emmet G. Sullivan
                                                     United States District Judge
